Citation Nr: 0024927	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  99-05 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
narcolepsy. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel






INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran served in active service 
from December 1954 to September 1958. 

Additionally, the Board notes that the veteran requested a 
Central Office hearing before a member of the Board, and 
thus, such hearing was scheduled for June 26, 2000.  However, 
in a May 2000 VA form 21-4138 (Statement in Support of 
Claim), and as per a May 2000 VA form 119 (Report of 
Contact), the veteran indicated that he no longer wished to 
have such hearing.  Therefore, the veteran's request for a 
Central Office hearing has been withdrawn and the Board will 
proceed with its review on the present record.  See 38 C.F.R. 
§ 20.702 (1999).


FINDINGS OF FACT

1.  In a July 1986 rating decision, the veteran was denied 
service connection for narcolepsy.  In a July 1996 rating 
decision, the RO found that the veteran had not submitted new 
and material evidence to reopen his claim of service 
connection for narcolepsy; this decision is final.

2.  The evidence associated with the claims folders since the 
July 1996 rating decision, when considered alone or in 
conjunction with all of the evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

3.  The veteran's claim of service connection for narcolepsy 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.




CONCLUSIONS OF LAW

1.  The July 1996 rating decision is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(1999).

2.  The appellant has submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
narcolepsy, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The veteran's claim of entitlement to service connection 
for narcolepsy is well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement; otherwise, that decision 
becomes final and is not subject to revision in the absence 
of new and material evidence or clear and unmistakable error.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.105(a) (1999).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim will be reopened and reviewed.  See 38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

In this case, in a July 1986 rating decision, the veteran was 
denied service connection for narcolepsy on the grounds that 
he had not submitted evidence showing that his narcolepsy was 
incurred in or aggravated during service.  He was notified of 
this denial and of his appellate rights via letter dated 
August 1996, but failed to timely appeal the July 1986 rating 
decision.  Subsequently, in rating decisions dated in May 
1990, August 1990 and May 1996, the RO continued the denial 
of the veteran's claim on the same grounds.  In a July 1996 
rating decision, the RO found that the veteran had not 
submitted new and material evidence to reopen his claim of 
service connection for narcolepsy.  The veteran was provided 
notice of the July 1996 determination by VA letter dated that 
same month.  The veteran failed to timely appeal this July 
1996 rating decision.  As such, the July 1996 rating decision 
is final as outlined in 38 U.S.C.A. § 7105 (West 1991), and 
consequently, the veteran's claim may only be reopened if new 
and material evidence is submitted.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (1999).

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West, 12 Vet. App. 203 
(1999) (en banc), the United States Court of Appeals for 
Veterans Claims (the Court), citing Elkins v. West 12 Vet. 
App. 209 (1999) (en banc), held that the two-step process set 
out in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998):  the Secretary must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled. 

Since the July 1996 final adjudication, the additional 
evidence in the file which is related to this issue includes 
an August 1998 statement from Michele Okun from the Stanford 
Center for Narcolepsy noting that it has been only since the 
last decade that more Doctors have been able to diagnose 
narcolepsy with confidence.  It was stated that in 1957, the 
only form of diagnosis available was clinical recognition; 
that there were no tests at that time; and that it was not 
until the 1960s that electroencephalogram (EEG) testing for 
this condition was first used.  She also noted that 
amphetamines were, and still are, the prescription of choice 
for this problem, and that the age of onset for this disorder 
is between 18 and 30 years of age, with a lag in diagnosis of 
about 15 years.

Additionally, an August 1998 statement from James M. Barry, 
M.D., indicates the veteran suffers from narcolepsy/cataplexy 
syndrome, which has resulted in uncontrollable attacks of 
daytime sleepiness and sudden episodes of paralysis brought 
on by even the most minor surprise or shock.

Lastly, a July 1999 statement from R. Wayne Mosier, D.O, 
notes that, upon a review of the veteran's medical records, 
it was readily apparent that the veteran sought medical 
attention while overseas in the military for manifestations 
of narcolepsy undoubtedly aggravated/exacerbated by the 
stress of serving in a foreign country.  He further noted he 
felt that it was highly probable that the veteran's service 
stress was the trigger that unleashed the devastating 
condition of narcolepsy/cataplexy that persists to this day.  

After a review of the record, the Board finds that the 
evidence, as set forth above, is sufficient to reopen the 
claim in this case.  As noted above, the veteran was 
initially denied service connection in a July 1986 rating on 
the grounds that the evidence did not show a relationship 
between the claimed narcolepsy and his service.  
Subsequently, the veteran's claim was not reopened for the 
same reasons in various rating decision, including the final 
decision issued July 1996.  In this regard, the Board finds 
that, since the July 1996 rating decision, the veteran has 
submitted medical evidence showing that there is a possible 
relationship between the veteran's narcolepsy and his 
service, as per the July 1999 statement from R. Wayne Mosier, 
D.O. discussed above.

Thus, the Board finds that the evidence submitted shows that 
there is a relationship between the veteran's narcolepsy and 
his service.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  As noted in Hodge, "the ability of the Board to 
render a fair, or apparently fair, decision may depend on the 
veteran's ability to ensure the Board has all potentially 
relevant evidence before it," and the Federal Circuit stated 
further, that some new evidence may "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155 F.3d at 1363.  Therefore, the Board finds that the 
evidence submitted since the last prior final decision in 
July 1996 satisfies this requirement.  

Based on the foregoing, the Board finds that the recently 
submitted evidence warrants a reopening of the veteran's 
claim in that such evidence was not previously submitted to 
agency decisionmakers, bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  The 
Board finds that such evidence contributes to a complete 
evidentiary record for the evaluation of the veteran's claim.  
As such, this evidence is "new and material" as 
contemplated by law, and thus, provides a basis to reopen the 
veteran's claim of service connection for narcolepsy.  See 38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

Having reopened the veteran's claim of service connection, 
the Board turns to the "well grounded" analysis required by 
Winters, Elkins and Hodge.  Upon a de novo review of the 
veteran's claim, the Board finds that the July 1999 statement 
from R. Wayne Mosier, D.O. discussed above provides a link 
between the veteran's current narcolepsy and his service.  
See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
498 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  As 
such, the Board concludes that the veteran's claim of 
entitlement to service connection for narcolepsy is well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999).  However, as the Board 
deems that additional development is necessary prior to final 
adjudication on the merits, the veteran's claim is remanded 
to the RO for such development.


ORDER

New and material evidence having been submitted, the claim of 
service connection for narcolepsy is reopened; the appeal is 
granted to this extent only.





REMAND

Having found that the veteran's claim of service connection 
for narcolepsy is well grounded, the Board next must 
determine whether the duty to assist has been met by the 
Board before reaching the merits of the veteran's claim.  See 
38 U.S.C.A. § 5107(a).  Based on a review of the record, 
however, the Board finds that further development of the 
veteran's claim is necessary prior to final adjudication and 
that the claim must be remanded to the RO for such 
development.  

Once the claimant has established that he or she has a well-
grounded claim, section 5107(a) of the U.S. Code requires the 
VA to assist a claimant in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F. 3d 1464 (1997). 

After a claim is determined to be well grounded, the veteran 
may be considered for a VA examination, pursuant to 38 C.F.R. 
§ 3.326 (1999); see Slater v. Brown, 9 Vet. App. 240, 244 
(1996).  In this respect, the Board notes that the last time 
that the veteran was examined by the VA was in June 1986.  
Additionally, the Board is not satisfied that a medical 
opinion regarding the etiology of the veteran's narcolepsy, 
which is based on a review of all of the relevant and 
available evidence, has been obtained/submitted.  And, if the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, because the veteran has presented evidence in 
this case, with a possible nexus between his current 
narcolepsy, and his military service, and in order to afford 
the veteran due process of law, additional development of the 
record is necessary prior to a review of the merits of the 
veteran's claim.  

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO should arrange for a VA 
examination of the veteran to determine 
the nature, extent and etiology of his 
currently present narcolepsy.  The 
veteran should be advised of the 
potential consequences of his failure to 
appear for the examination.  All 
indicated studies should be performed, 
and the claims folder must be made 
available to the examiner for review.  
Based upon the examination results, a 
review of the claims folder, including 
his service medical records, and 
consideration of the veteran's medical 
history, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
narcolepsy is related to his period of 
service.  The examiner must include the 
complete rationale for all opinions and 
conclusions expressed. 

2.  Thereafter, upon ensuring that the 
directives of this remand have been fully 
satisfied, the RO should adjudicate de 
novo the issue of service connection for 
narcolepsy.  In making its determination, 
the RO should review all the relevant 
evidence in the claims file.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.



The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 



